Citation Nr: 0632128	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  96-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Sean R. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1975.  These matters were originally 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1995 decision by the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1997, the veteran appeared at a Travel Board hearing 
at the RO before the undersigned.  The case was before the 
Board in July 2002, when the Board denied service connection 
for neck and right shoulder disorders.  The veteran appealed 
the July 2002 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order issued in 
February 2003, the Court vacated the July 2002 Board 
decision, and remanded the matters for readjudication 
consistent with a February 2003 Joint Motion by the parties 
(primarily to provide the veteran further notice of the 
Veterans Claims Assistance Act of 2000 (VCAA)).  The case was 
then before the Board in September 2003 and July 2004, when 
it was remanded to the RO for due process considerations.  In 
a July 2005 decision, the Board again denied service 
connection for neck and right shoulder disorders.  The 
veteran appealed this decision to the Court.  By an Order 
issued in June 2006, the Court vacated the July 2005 Board 
decision, and remanded the matters for readjudication 
consistent with a May 2006 Joint Motion by the parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Essentially, with respect to the claim of service connection 
for a neck disorder, the joint motion stipulates that while 
the August 2001 VA examiner diagnosed the veteran with 
"[c]ervical strain with cervicalgia, with degenerative 
change on X-ray" and noted the veteran had suffered a whip 
lash injury during service, he concluded that the veteran's 
current disability was not related to his injury in service.  
The joint motion notes the examiner did not explain the 
rationale for his opinion and that the examination report was 
unclear regarding whether the examiner was an orthopedic 
specialist, as the Board's August 2000 remand had instructed.  
A remand confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Thus, the Board must again 
remand this claim for another VA examination.

Regarding the claim of service connection for a right 
shoulder disorder, the joint motion indicates the veteran 
might have a current disability, even though the August 2001 
VA examiner concluded he had a "normal shoulder."  Since 
the current evidence is considered inadequate to determine 
whether the veteran has a current disability, the claim must 
be remanded for another VA examination.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant has been provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, but has not 
been notified of the criteria for establishing disability 
ratings or effective dates of awards.  Since the case is 
being remanded anyway, the RO will have the opportunity to 
correct the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the rating of neck and right 
shoulder disorders and the effective date 
of any award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist [Pursuant to the Joint Motion, 
the examiner must identify her/him self as 
such.].  The examiner must review the 
veteran's claims file in conjunction with 
the examination and must explain the 
rationale for all opinions given.

The examiner should: (a) Opine whether it 
is at least as likely as not that the 
veteran's current neck disorder is related 
to his whiplash injury in service.

(b)(1) Determine specifically whether the 
veteran currently has a right shoulder 
disability and, (2) if so, identify the 
nature of the disability and provide a 
medical opinion as to whether it is at 
least as likely as not related to his 
whiplash injury in service. 

3.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The purpose of this remand is to satisfy the mandates of the 
Court.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


